DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Publication No. 2018/0226290 A1; hereinafter Lee) in view of Lee2 et al. (U.S. Publication No. 2015/0171163 A1; hereinafter Lee2), and Simsek-Ege et al. (U.S. Publication No. 2020/0066729 A1; hereinafter Simsek)
	With respect to claim 1, Lee discloses a DRAM device, comprising: 	an isolation region [112] defining a source region [110A] and a drain region [11B] disposed in a substrate [101]; a first bit line structure [BL] disposed on the substrate and connected to the source region (center); a second bit line structure [BL] disposed on the isolation region and spaced apart from the first bit line structure in a first horizontal direction with respect to an upper surface of the substrate (see Figure 2C; left [BL]); a first inner spacer [131] vertically extending on a first sidewall of the first bit line structure; a first outer spacer [135] spaced apart from the first inner spacer in the first horizontal direction, wherein a lower end of the first outer spacer is higher than a lower end of the first inner spacer (See Figure 2C); a first air gap [AG1] is disposed between the first inner spacer and the first outer spacer; a storage contact [140] disposed on the 
	Lee fails to explicitly disclose a sealing layer disposed in a pad isolation trench between the first bit line structure and the landing pad structure; the sealing layer seals a top of the first air gap, and wherein the sealing layer includes: a first sealing layer formed on a first sidewall of the pad isolation trench; and a second sealing layer formed on a second sidewall of the pad isolation trench, wherein the first sealing layer and the second sealing layer are physically detached from each other. However, Lee does discloses a pad isolation trench [161] in conjunction with additional sealing layers [133B] that seal the first air gap (see Figure 2H.)
	In the same field of endeavor, Lee2 teaches a sealing layer [810] disposed in a pad isolation trench between the first bit line structure and the landing pad structure; the sealing layer seals a top of the first air gap [Ag], and wherein the sealing layer includes: a first sealing layer [810] formed on a first sidewall of the pad isolation trench; and a second sealing layer [810]  formed on a second sidewall of the pad isolation trench, 	Further in the same field of endeavor, Simsek teaches wherein the first sealing layer [144] and the second sealing layer [144] are physically detached from each other 
	With respect to claim 2, the combination of Lee, Lee2 and Simsek discloses a recess trench recessed from a bottom surface of the pad isolation trench toward the first air gap, wherein the first sealing layer is disposed on an inner surface of the recess trench to seal the top of the first air gap (See Lee Figure 2H and Lee2 Figure 2B)
	With respect to claim 3, the combination of Lee, Lee2 and Simsek discloses wherein the pad isolation insulator [161] ([820] in Lee2) is disposed in the recess trench (See Lee Figure 2H and Lee2 Figure 2B)
	With respect to claim 4, the combination of Lee, Lee2 and Simsek discloses wherein the second sealing layer is not formed in the recess trench (See Simsek Figure 9, [144] on the left is shorter than [144] on right)
	With respect to claim 5, the combination of Lee, Lee2 and Wang discloses wherein: the landing pad structure comprises a landing pad barrier layer [130] and a landing pad [134] (See Simsek Figure 11), a first portion of the landing pad is in contact with the second sealing layer in the pad isolation trench and disposed between the second bit line structure and the second sealing layer, and a second portion of the 
	With respect to claim 6, the combination of Lee, Lee2 and Simsek discloses wherein the landing pad barrier layer is in contact with, in the recess trench, at least one of the pad isolation insulator and the first sealing layer (See Simsek Figure 11).
	With respect to claim 7, the combination of Lee, Lee2 and Simsek discloses wherein each of the first sealing layer and the second sealing layer includes an upper portion having a first horizontal thickness and a lower portion having a second horizontal thickness less than the first horizontal thickness (See Simsek Figure 8, layers are tapered)
	With respect to claim 8, the combination of Lee, Lee2 and Simsek discloses a second inner spacer [131] vertically extending on a second sidewall, opposite the first sidewall, of the first bit line structure; a second outer spacer [135] spaced apart from the second inner spacer in the first horizontal direction; a second air gap [AG1] is disposed between the second inner spacer and the second outer spacer; a capping spacer [133B] sealing a top of the second air gap (see Lee Figure 2H)
	With respect to claim 9, the combination of Lee, Lee2 and Simsek discloses the capping spacer is conformally disposed on an outer sidewall of an upper portion of the second inner spacer, and an upper surface of the second outer spacer (See Lee Figure 2H).

	With respect to claim 11, the combination of Lee, Lee2 and Simsek discloses wherein the landing pad barrier layer is in contact with, at the bottom of the pad isolation trench, the pad isolation insulator (See Simsek Figure 11).
	With respect to claim 12, the combination of Lee, Lee2 and Simsek discloses: a third air gap [AG1] disposed between the storage contact and the second bit line structure; and an interlayer insulating layer [114] disposed between the isolation region and the second bit line structure, wherein the interlayer insulating layer seals a bottom of the third air gap (see Lee Figure 2H; [114] lines [133B] in further sealing [AG1]).
	With respect to claim 13, the combination of Lee, Lee2 and Simsek discloses the first bit line structure includes a bit line contact [121], a bit line barrier layer [123], a bit line electrode [125], and a bit line capping layer [127], a recess filler [133b] vertically between the source region and the first air gap, and in the first horizontal direction between a lower portion of the storage contact and a lower portion of the bit line 
	With respect to claim 20, Lee discloses a DRAM device comprising: 	an isolation region [112] disposed in a substrate [101] to define a source region [110A] and a drain region [110B]; 	a bit line structure [BL] disposed on the substrate and connected to the source region;	an inner spacer [131], an air gap [AG1], and an outer spacer [135] disposed on a first sidewall of the bit line structure; 	a storage contact [140] disposed on the substrate and connected to the drain region; 	a landing pad structure [143B] on the storage contact; 	a pad isolation trench [161] between the bit line structure and the landing pad structure, 	a storage structure [170] on the landing pad structure, wherein the inner spacer and the outer spacer define opposite sides of the air gap, 
	Lee fails to disclose a recess trench below the pad isolation trench; 	a sealing layer and a pad isolation insulator disposed in the pad isolation trench and the recess trench; and wherein the sealing layer includes: 	a first sealing layer formed on a first sidewall of the pad isolation trench and an inner surface of the recess trench; and a second sealing layer formed on a second sidewall of the pad isolation trench and not formed on the inner surface of the recess trench, wherein the first sealing layer and the 
	In the same field of endeavor, Lee2 teaches a recess trench below the pad isolation trench (See Figure 3B; [820] [810] extend into [700]; a sealing layer [810] and a pad isolation insulator [820] disposed in the pad isolation trench and the recess trench; and wherein the sealing layer includes: a first sealing layer [810] formed on a first sidewall of the pad isolation trench and an inner surface of the recess trench, and wherein the first sealing layer seals a top of the air gap [Ag] (See Figure 3B).
	Further in the same field of endeavor, Simsek teaches wherein the first sealing layer [144] and the second sealing layer [144] are physically detached from each other, a second sealing layer formed on a second sidewall of the pad isolation trench and not formed on the inner surface of the recess trench (See Simsek Figure 11, [144] on the left is shorter than [144] on right)
	The implementation of a sealing layer as taught by Lee2 allows for additional isolation of memory contact structures to prevent short circuiting, thereby increasing reliability (see Lee2 ¶[0265]). Isolating each sealing layer as taught by Simsek allows for the contact structures to be lined further to increase the robustness of the isolation (see Simsek ¶[0045]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
Claims 14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Publication No. 2018/0226290 A1; hereinafter Lee) in view of Simsek-Ege et al. (U.S. Publication No. 2020/0066729 A1; hereinafter Simsek)
With respect to claim 14, Lee discloses DRAM device comprising: an isolation region [112] disposed in a substrate to define a source region [110A] and a drain region [110B]; a first bit line structure [BL] disposed on the substrate and connected to the source region; an inner spacer [131], an air gap [AG1], an outer spacer [135], and a first sealing layer [133B] disposed on a first sidewall of the first bit line structure; a storage contact [140] disposed on the substrate and connected to the drain region; a landing pad structure [143B] vertically on the storage contact; a pad isolation insulator [161] disposed in a pad isolation trench between the first bit line structure and the landing pad structure; and a storage structure [170] vertically on the landing pad structure, wherein: the inner spacer and the outer spacer define opposite sides of the air gap ((See Figure 2H), the first sealing layer is disposed on an outer surface of an upper portion of the inner spacer and an upper surface of the outer spacer, and seals a top of the air gap (See Figure 2H; left sidewall of middle [BL]), the landing pad structure includes a landing pad [143B], a first sidewall of the pad isolation insulator is in contact with the landing pad (See Figure 2H), a second sidewall of the pad isolation insulator is in contact with at least one of the landing pad barrier layer, the first sealing layer, the inner spacer, and the first bit line structure (See Figure 2H).
	Lee fails to disclose wherein the pad isolation insulator contacts the first sealing layer, the landing pad structure includes a landing pad barrier layer conformally formed on an outer surface of the first sealing layer, and a landing pad on the landing pad barrier layer, and a lower portion of the pad isolation insulator and a portion of the second sidewall of the pad isolation insulator are in contact with the landing pad barrier layer.

	The landing pad barrier layer as taught by Simsek would further isolate the landing pad structure and reduce parasitic capacitance (see Simsek ¶[0037] and ¶[0045]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 16, the combination of Lee and Simsek discloses wherein the first sealing layer has a spacer shape disposed on an upper portion of the air gap and the outer spacer (See Lee Figure 2H).
	With respect to claim 17, the combination of Lee and Simsek discloses the first sealing layer exposes a portion of an outer surface of the outer spacer, and the exposed portion of the outer surface of the outer spacer is in contact with the landing pad barrier layer (see Lee Figure 2H and Simsek Figure 11).
	With respect to claim 18, the combination of Lee and Simsek discloses wherein a portion of an upper sidewall of the inner spacer is exposed without being covered by the first sealing layer (see Lee Figure 2H)
	With respect to claim 19, the combination of Lee and Simsek discloses wherein a portion of an exposed upper sidewall of the inner spacer is in contact with the landing pad barrier layer (see Lee Figure 2H and Simsek Figure 11).
Response to Arguments
Applicant's arguments with respect to claims 1-14 and 16-20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (U.S. Patent No. 9,418,998 B2) discloses a DRAM
Kim et al (U.S. Patent No. 9,847,278 B2) discloses a DRAM
Park et al. (U.S. Publication No. 2017/0005166 A1) discloses a DRAM
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818